DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-7, 13-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perl (US 2019/0102840 A1).
As to claim 1, Perl discloses in measuring and identifying driver maneuvers solely based on mobile phone telemetry having claimed
a.	collecting, by an application server, first sensor data generated by a plurality of sensors associated with a plurality of vehicles wherein the first sensor data includes a first plurality of sensor outputs that indicate a plurality of rash driving events read on ¶ 0016, ( smartphone-based driving behavior monitoring has applications not only in the automated adaptive or monitoring risk-transfer technology, but also relative to a broad technical applicability in adaptive and/or self-optimized electronic fleet management.  In particular, it measures parameters of automotive systems, thereby allowing a user to dynamically, and in real time, adapt a vehicle's operation or driving behavior/risks, particularly by means of an automated risk transfer engine, allowing to dynamically select appropriate risk transfer profiles based on monitoring, capturing and responding to automotive parameters in motor vehicles during operation);
b.	augmenting, by the application server, the first plurality of sensor outputs based on angular rotation to obtain a plurality of augmented sensor outputs read on ¶ 0029, (The telematics-based feedback means of the system may, e.g., comprise a dynamic alert feed via a data link to the motor vehicle's automotive control circuit, wherein the central, expert system-based circuit signals device alerts to drivers immediately to a number of performance measures, including, e.g., high RPM, i.e. high revolutions per minute as a measure of the frequency of the rotation of the motor vehicle's engine, unsteady drive, unnecessary engine power, harsh acceleration, road anticipation, and/or ECO drive and/or harsh braking and/or fast lateral road entries and/or left and right overtaking and/or tailgating and/or speeding/reckless driving (e.g., overtaking ahead of curves) and/or running red lights (V2I technology) and/or unsafe lane changes and/or wrong-way driving and/or distraction (more accurate with connected car data) and/or driving while drowsy);
c.	training, by the application server, a prediction model based on the plurality of augmented sensor outputs read on ¶ 0016 and ¶ 0060, (it is one object of the present invention to provide a mobile automotive system that is responsive in real-time and responds dynamically to the captured environmental or operational parameters of a motor vehicle during operation. In particular, it measures parameters of automotive systems, thereby allowing a user to dynamically, and in real time, adapt a vehicle's operation or driving behavior/risks, particularly by means of an automated risk transfer engine, allowing to dynamically select appropriate risk transfer profiles based on monitoring, capturing and responding to automotive parameters in motor vehicles during operation. In particular, it is an object of the invention to provide a dynamic measuring system for dynamic, quasi real-time maneuver recognition used for driver score measurements and driving risk measurements  .Particularly further providing a dynamic accident causation and accident risk measuring system 1 that measures driver behaviors and operational parameters, and discriminating the same by means of the system 1 based on automatically individuating driver maneuvers 91 within various measured vehicle trajectories 9 and generating an output signal based upon derived risk measure parameters and/or crash attitude measure parameters. The driver maneuvers 91 can be individuated by means of system 1. The individuated maneuvers can, in particular, comprise risky driving maneuvers 91, taking into account, for example, high RPM, i.e. high revolutions per minute as a measure of the frequency of the rotation of the motor vehicle's engine and/or unsteady drive and/or unnecessary engine power and/or harsh acceleration and/or road anticipation and/or ECO drive and/or harsh braking and/or fast lateral road entries and/or left and right overtaking and/or tailgating and/or speeding/reckless driving (e.g., overtaking ahead of curves) and/or running red lights (V2I technology) and/or unsafe lane changes and/or wrong-way driving and/or distraction (this is more precise via connected car data) and/or driving while drowsy etc. The electronic, real-time maneuver detection system 1 responds in real time, dynamically and in response to captured environmental or operational parameters 3, in particular monitored and captured telematics parameters 3 of the motor vehicles 41, . . . , 45 during operation. The present invention is further capable of providing a telematics-based automated risk measuring, risk classification, risk transfer, alarm/alert and/or real-time notification system for motor vehicles);
d.	receiving, by the application server, in real-time or near real-time, target sensor data generated by one or more sensors associated with a target vehicle, wherein the target sensor data includes a second plurality of sensor outputs that indicate a first driving pattern of a target driver driving the target vehicle at a first time-instance; providing, by the application server, the target sensor data to the trained prediction model as an input; and detecting, by the application server, an occurrence of at least one of the plurality of rash driving events at the first time-instance based on an output of the trained prediction model for the inputted target sensor data read on ¶ 0029 & ¶ 0031, (it is capable of providing dynamic real time scoring and measurements, and, furthermore, provides a technically scalable solution based on scoring algorithms and data processing that allows for the adaptation of the signaling to other fields of automated risk transfer. The present invention, which is enhanced by contextual data, is capable of providing the best and highest optimized technical solution to the real-time adapted multi-tier risk transfer systems. It allows for capturing and controlling the driver's scored behavior and compare it behavior within the technical operation and context. It allows for automatically capturing risk scores according to location or trip, and for automatically analyzing and responding to data related to the need for value-added services, such as, e.g., accident notifications and/or warnings/coaching feedback to the driver and/or automated fleet risk reporting and/or automated and dynamically optimized underwriting etc.). In an embodied variant, the score driving module can, e.g., automatically capture score risks according to a measured maintenance status (e.g., maintenance failure by owner) and a surveillance factor extracted from the automotive data associated with the motor vehicle or the use of active safety features.  The driving score module triggers and automatically selects score driving parameters based on defined score driving behavior patterns by comparing captured telematics data with the defined score driving behavior pattern. The score driving module can further, e.g., automatically capture score risks according to the measured location or trip of the motor vehicle based on the captured telematics data of the mobile telematics device. This alternative embodiment has, inter alia, the advantage that it allows for providing a real time-adapted multi-tier risk transfer system. Further, it allows for capturing and/or controlling the score driving behavior (also in the sense of location, time, road, etc. and of the driving behavior), and compare behaviors within the technical operation and context. It allows for automatically capturing score risks according to location or trip, and for automatically analyzing and responding to data related to the need for added services, such as, e.g., accident notifications)).
As to claim 2, Perl further discloses:
a.	wherein the first sensor data and the target sensor data include at least one of acceleration data, gravity sensor data, gyroscopic data, and magnetometer data read on ¶ 0018, ( wherein the telematics devices are an integral part of a mobile phone device and connected to a monitoring cellular mobile node application of the mobile phone device, and wherein the telematics devices capture usage-based and/or user-based and/or operation-based telematics data of the motor vehicle and/or user by means of their sensors, and wherein the telematics sensors, at least, comprise an accelerometer sensor and a global positioning system (GPS) sensor and/or a gyroscope-type sensor, in that the plurality of mobile telematics devices associated with the motor vehicle are connected to a dynamic, functional aggregation-based telematics circuit, wherein a data link is provided between the dynamic, functional aggregation-based telematics circuit transmitting at least the captured usage-based and/or user-based and/or operation-based telematics data from the mobile telematics devices to the dynamic). 
As to claim 3, Perl further discloses:
a.	wherein the plurality of rash driving events include at least one of a harsh braking event, a harsh cornering event, a harsh acceleration event, a harsh bump event, a tailgating event, and an over-speeding event read on ¶ 0026, (related to a possible scoring modality, the variable driving scoring parameter can, e.g., at a minimum, be based upon the measured and recognized driver's maneuvers, measures of the driver's behavior parameters, comprising speed and/or acceleration and/or braking and/or cornering and/or jerking, and/or a measure of distraction parameters and comprising mobile phone usage while driving and/or a measure of fatigue parameters and/or drug use parameters). 
As to claim 4, Perl further discloses:
a.	wherein each sensor output of the first sensor data and each sensor output of the target sensor data includes three axes sensor values along first through third axis, respectively read on ¶ 0027, (the onboard sensors and measuring devices can, e.g., comprise at least a GPS module (global positioning system) and/or a geological compass module based on a 3-axis teslameter and a 3-axis accelerometer and/or gyrosensor or gyrometer and/or a MEMS accelerometer sensor comprising or consisting of a cantilever beam, with the seismic mass as a proof mass measuring the proper or g-force acceleration, and/or a MEMS magnetometer or a magnetoresistive permalloy sensor or another three-axis magnetometer). 
As to claim 5, Perl further discloses:
a.	wherein augmenting the first plurality of sensor outputs comprises: generating, by the application server, a 3-dimensional (3D) rotation matrix for random angular rotation along the first through third axis; and applying, by the application server, the 3D rotation matrix to the first plurality of sensor outputs for the angular rotation of the first plurality of sensor outputs, wherein the first plurality of sensor outputs after the angular rotation correspond to the plurality of augmented sensor outputs read on ¶ 0060, (discriminating the same by means of the system 1 based on automatically individuating driver maneuvers 91 within various measured vehicle trajectories 9 and generating an output signal based upon derived risk measure parameters and/or crash attitude measure parameters. The driver maneuvers 91 can be individuated by means of system 1. The individuated maneuvers can, in particular, comprise risky driving maneuvers 91, taking into account, for example, high RPM, i.e. high revolutions per minute as a measure of the frequency of the rotation of the motor vehicle's engine and/or unsteady drive and/or unnecessary engine power and/or harsh acceleration and/or road anticipation and/or ECO drive and/or harsh braking and/or fast lateral road entries and/or left and right overtaking and/or tailgating and/or speeding/reckless driving (e.g., overtaking ahead of curves) and/or running red lights (V2I technology) and/or unsafe lane changes and/or wrong-way driving and/or distraction (this is more precise via connected car data) and/or driving while drowsy etc. The electronic, real-time maneuver detection system 1 responds in real time, dynamically and in response to captured environmental or operational parameters 3, in particular monitored and captured telematics parameters 3 of the motor vehicles 41, . . . , 45 during operation). 
As to claim 6, Perl further discloses:
a.	wherein the one or more sensors associated with the target vehicle are included in a mobile device that is present inside the target vehicle while the target vehicle is driven by the target driver read on ¶ 0061, (he mobile telematics device 400 can be at least partially implemented as part of a mobile phone device/mobile smart phone devices 471, . . . , 475. In particular, the mobile telematics device 400 can, at a minimum, be based mainly on integrated mobile phone telematics 471, . . . , 475 and/or OEM line-fitted telematics device (TCU) of the connected car or motor vehicles 41, . . . , 45). 
As to claim 7, Perl further discloses:
a.	detecting, by the application server, whether the mobile device is stable or unstable based on the target sensor data, wherein the target sensor data is provided to the trained prediction model based on the detection that the mobile device is stable read on ¶ 0018, ¶ 0019 & ¶ 0027 (the machine learning apparatus can, for example, be based on a convolutional neural network or a recurrent neural network or a standard backpropagation neural network. The telematics devices can e.g. further comprise one or more wireless or wired connections and a plurality of interfaces for connecting with at least one of a vehicle's data transmission busses and/or a plurality of interfaces for connecting with sensors and/or measuring devices, wherein the telematics devices are connected to an onboard diagnostic system and/or an in-car interactive device and/or a monitoring cellular mobile node application. The captured usage-based and/or user-based and/or operation-based telematics data can, in particular, be based solely on measuring data from the accelerometer sensor and the global positioning system (GPS) sensor and/or the gyroscope sensor.  Further, in the prior art, mobile systems and applications that are only based on usage-based risk-transfer (User-based insurance (UBI)) cannot identify most relevant manoeuvres/or risky driving behaviors, which are feasible with the connected car. The present invention provides a new system for “advanced scoring and dynamic risk measurements” based on connected car data and manoeuvres. Finally, the scoring results or trip events can, e.g., be shown/displayed to the car driver or vehicle user and, thus, can serve as feedback/coaching for the driver (policyholder) with the aim of reducing accidents.  The mobile telematics device can, e.g., be connected to an onboard diagnostics system and/or an in-car interactive device, wherein the mobile telematics devices capture usage-based and/or user-based and/or operational telematics data of the motor vehicle and/or user. Further, the mobile telematics devices can, e.g., be connected to an in-car interactive device and/or onboard diagnostics system, wherein the vehicle's speed and travel distances are monitored by a global positioning system (GPS) circuit, and wherein the telematics data are transmitted via the mobile telematics device or the cellular phone as mobile telematics device to the central, expert-system based circuit by means of a cellular telecommunications connection).
As to claim 13, the claim is interpreted and rejected as to claim 1.
As to claim 14, the claim is interpreted and rejected as to claim 4.
As to claim 15, the claim is interpreted and rejected as to claim 7.
As to claim 19, the claim is interpreted and rejected as to claim 3.
As to claim 20, the claim is interpreted and rejected as to claim 1.

Allowable Subject Matter
5.	Claims 8, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will need to be performed after the next response from Applicant.
Claims 9-11, 17 and 18 are also objected to as being directly or indirectly dependent of claim 15.



Citation of pertinent Prior Arts
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
7.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689